DETAILED ACTION
Status of Claims
	This action is in response to Application 17/166,171 filed 02/03/2021. The preliminary amendments filed 05/20/2021 and 07/06/2021 has been acknowledged. Claims 1-30 are cancelled. Claim 45 is amended. Claims 31-51 are currently pending and have been examined.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10546314 (hereafter Pat. 314) and claims 1-21 of .S. Patent No. 10943245 (hereafter Pat. 245) in view of Muthugopalakrishnan et al. (US 20120066049 A1) (hereafter Muthugopalakrishnan).
As per claim 31:
A method comprising: 
generating a first incentive token, wherein the first incentive token is associated with transferrable data, a first incentive count indicating a number of incentives available for the incentive token, and a first incentive value; 
associating the first incentive token with a first consumer account; 
(See Pat. 314 claim 1, “generating the incentive token for a promotion of a merchant, wherein the incentive token is associated with the incentive value; associating the incentive token with a first consumer account;” See Pat. 245 claim 1, “generating the incentive token associated with transferrable data and an incentive value; associating the incentive token with a first consumer account;”)
providing, in a first communication, the first incentive token to a first consumer device associated with the first consumer account via a network; (See Pat. 314 claim 1, “providing, in a first communication, the incentive token to a first consumer device associated with the first consumer account via a network;” See Pat. 245 claim 1, “providing, in a first communication, the incentive token to a first consumer device associated with the first consumer account via a network;”)
subsequent to providing the first incentive token to the first consumer device, receiving, in a subsequent communication, the first incentive token from a second consumer device associated with a second consumer account via the network; (See Pat. 314 claim 1, “subsequent to providing the incentive token to the first consumer device, receiving, in a second communication, the incentive token from a second consumer device associated with a second consumer account via the network;” See Pat. 245 claim 1, “subsequent to providing the incentive token to the first consumer device, receiving, in a second communication, the incentive token from a second consumer device associated with a second consumer account via the network;”)
identifying the first consumer account based on the first incentive token after receiving the first incentive token from the second consumer device; and (See Pat. 314 claim 1, “identifying the first consumer account based on the incentive token after receiving the incentive token from the second consumer device;” See Pat. 245 claim 1, “identifying the first consumer account based on the incentive token after receiving the incentive token from the second consumer device;”)
decrementing the incentive count; (See Pat. 314 claim 2, “The machine-implemented method of Claim 31, wherein the determining whether the second consumer account is authorized to receive the incentive value further comprises: determining an incentive count indicating a number of incentives available for the incentive token before providing the incentive token to the first consumer device; determining whether the incentive token count indicates that one or more incentives are available for the incentive token after receiving the incentive token from the second consumer device; and wherein the enabling of the second consumer account to receive the incentive value further requires the determination that the incentive count indicates that one or more incentives are available for the incentive token: where the machine-implemented method, further comprises: reducing the incentive count for the incentive token.” See Pat. 245 claim 1, “The method of Claim 31, wherein the determining whether the second consumer account is authorized to receive the incentive value further comprises: determining an incentive count indicating a number of incentives available for the incentive token before providing the incentive token to the first consumer device; determining whether the incentive token count indicates that one or more incentives are available for the incentive token after receiving the incentive token from the second consumer device; and wherein the enabling of the second consumer account to receive the incentive value further requires the determination that the incentive count indicates that one or more incentives are available for the incentive token: where the method, further comprises: reducing the incentive count for the incentive token;”)
associating the first consumer account to the second consumer account indicating that the first consumer account successfully recommended the promotion to the second consumer account. (See Pat. 314 claim 1, “associating the first consumer account to the second consumer account indicating that the first consumer successfully recommended the promotion to the second consumer.” See Pat. 245 claim 1, “associating the first consumer account to the second consumer account indicating that the first consumer successfully recommended the promotion to the second consumer.”)
Although Pat. 314 and Pat. 245 discloses the above-enclosed invention, these Patents do not explicitly recite the step of incrementing a number of redemptions.
However Muthugopalakrishnan, which talks about identity based coupon redemption, teaches the concept of tracking both a number of shares and number of redemptions.
incrementing a number of incentive token redemptions; and (See Muthugopalakrishnan ¶0040, “The retailer(s) may then update their own databases based on the coupon availability data, so as to be able to identify the associated coupon offers when the customer provides the card during a transaction. In an embodiment, after the offer has been saved and/or redeemed a specified number of times, the coupon availability data associated with the account identifier is updated to indicate that the offer is no longer available.” Muthugopalakrishnan teaches the concept of numbing a number of incentive sharing and number of incentive redemptions.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Muthugopalakrishnan with the Pat. 314 and Pat. 245. As shown, the Pat. 314 and Pat. 245 discloses the concept of creating marketing campaigns including sharable incentives which can be distributed by consumers including tracking and limiting the number of incentives shared. Muthugopalakrishnan further teaches the concept of tracking both the number of sharing and number of redemptions. Muthugopalakrishnan teaches this concept to further manage promotional campaigns including halting the distribution of coupons. Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Muthugopalakrishnan to further manage the distribution of coupons to prevent unusable/unredeemable coupons from being provided to consumers.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 31-33, 38-40, 45-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rawat et al. (US 20120303435 A1) (hereafter Rawat), in view of D’Angelo et al. (US 20100211452 A1) (hereafter D’Angelo), in view of Muthugopalakrishnan et al. (US 20120066049 A1) (hereafter Muthugopalakrishnan).
As per claim 31:
A method comprising: 
generating a first incentive token, wherein the first incentive token is associated with transferrable data, (See Rawat ¶0054, “Step 204 illustrates crediting a social coupon that may be availed at any sales channel of the retailer, and includes a Bill Value Discount, Bill Value Percentage, Dollar Off, Percentage Off, Bundled offer, Additional loyalty points accumulation offer, Time based offer, Location based offer, Channel specific offer viz. Mobile only, Web only, cumulative offer and the like.” See also Rawat ¶0022, “Still another object of the present invention is to encourage customer promoted spread of loyalty on a social network by sharing social coupons.” Rawat discloses the concept of generating an incentive token wherein the token is transferable.)
a first incentive count indicating a number of incentives available for the incentive token, and a first incentive value; (See Rawat ¶0038, “In one embodiment, this `Social coupon` 103, can optionally be availed by a limited number (N) of the users who download the coupon first. Thus, the first few social contacts of the customer who download the coupon can utilize the coupon sponsored by the retailer for any purchase within a specified time limit or as per any other condition imposed by the retailer. Customer 101 will be credited with points or any other benefit for every coupon 103 downloaded by a social contact. The scheme of continually rewarding the customer for every engagement with the retailer or in his social network with respect to brand interaction fosters periodicity in the whole cycle of transaction as the customer remains ever enthusiastic to make periodic interaction with the retailer on regular basis, irrespective of any seasonal promotional campaigns or festive discount initiatives by the retailer. At this stage it is important to know that although social contacts can download and use a coupon, they cannot post it on their social networking accounts until they become member of the loyalty program of the retailer.” Rawat discloses the incentive to have a limited count.)
associating the first incentive token with a first consumer account; (See also Rawat ¶0037, “FIG. 1 illustrates the functional diagram 100 for implementing social loyalty module to enhance customer engagement. The system 100 includes plurality of customers 101, purchase stores or other retail touch points 102, social coupon 103 and social networking platform 104. A retail outlet credits a customer 101 with loyalty coupons in their loyalty account based on a purchase made, said loyalty accounts are maintained on a social networking platform 104. Social coupons accrued to the customer 101 are maintained in a personalized portal hosted within a social networking platform. Customers 101 can access a plurality of such coupons stored in the personalized portal after due authentication procedures known in the art. Social coupons thus awarded to customers by a retail outlet are hosted in a customer's social network 104, thus making the coupon visible to all entities that are socially relevant to the customer. Social behavior of the coupon 103 is exhibited when the customer shares the coupon on the social network. Once the customer agrees to share the coupon, said coupon is made available to all of the customer's social contacts in a social network. Thus, the coupon awarded can be utilized by customers and their social contacts. Further, through this method, the customer 101 will be rewarded points if the coupon shared is utilized by their social contacts for interactions or transactions with a retailer that awarded the coupons.” Rawat discloses the concept of the coupon to be associated with a first account.) 
Although Rawat discloses the above-enclosed invention, Rawat fails to explicitly disclose the concept of the user accounts to be associated with user devices. 
However D’Angelo as shown, which talks about digital vouchers, teaches the concept of the user accounts to be associated with mobile devices.
providing, in a first communication, the first incentive token to a first consumer device associated with the first consumer account via a network; (See D’Angelo ¶0028, “When notified of the new digital vouchers, the mobile device 104 synchronizes 110 a user account associated with the mobile device 104 with a corresponding user account maintained by the enterprise system 102 over a communications network. The synchronization 110 may be initiated automatically upon receipt of the notification message 108 that new digital vouchers have been assigned, or may be initiated manually by the consumer using the mobile device 104 through the digital voucher subscriber application installed on the mobile device 104. Once synchronized, the digital voucher is stored on the mobile device 104 and may be transferred to a digital voucher enabled merchant system 106 in connection with a business transaction.” D’Angelo teaches the concept of user accounts to be associated with specific electronic devices, wherein the coupons are provided to the registered user electronic device.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of D’Angelo with the invention of Rawat. As shown, Rawat discloses the concept of providing coupons to the user through the user’s account including being accessible by a mobile device. D’Angelo further teaches the concept of mobile devices to be associated with user accounts. D’Angelo teaches this concept such that the user is notified and provided with coupons and vouchers. D'Angelo further teaches utilizing the device information to further provide additional and relevant coupons. Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of D'Angelo with the invention of Rawat such that information is promptly presented to the user and to further utilize user device information to further target coupons.
subsequent to providing the first incentive token to the first consumer device, receiving, in a subsequent communication, the first incentive token from a second consumer device associated with a second consumer account via the network; (See Rawat ¶0058, “Once the social coupons are shared, it can be downloaded by the loyalty member's social contacts. FIG. 2c represents the social contact of the loyalty member who downloads the social coupon. It should be noted that a download may refer to physical download of a coupon such as storing the coupon either in a paper-based or paperless format. Also, download of a coupon may refer to the coupon being associated with one's loyalty account. That is, the coupon would then get automatically saved in Loyalty Account. This downloaded social coupon can be availed by the customer's social contact by visiting the retailer's channel for further interaction which leads to increasing the sales of the retailer as shown in step 216. Post availing the coupon, step 218 elaborates on crediting points to the social contact's Loyalty account.” Rawat discloses the concept of receiving the social coupon from a second user. See also D'Angelo ¶0080, “If a matching digital voucher is found by the subscriber application or selected by the user, the subscriber application transmits the digital voucher to the merchant through the proximity communication interface (814). The subscriber application may also transmit consumer data to the merchant through the proximity communication interface.” D’Angelo teaches the coupon to be received from a second user device.)
identifying the first consumer account based on the first incentive token after receiving the first incentive token from the second consumer device; and (See Rawat ¶0037, “Thus, the coupon awarded can be utilized by customers and their social contacts. Further, through this method, the customer 101 will be rewarded points if the coupon shared is utilized by their social contacts for interactions or transactions with a retailer that awarded the coupons.” Rawat discloses identifying the first consumer account associated with the shared incentive token used by the second consumer.)
decrementing the incentive count; (See Rawat ¶0038, “In one embodiment, this `Social coupon` 103, can optionally be availed by a limited number (N) of the users who download the coupon first. Thus, the first few social contacts of the customer who download the coupon can utilize the coupon sponsored by the retailer for any purchase within a specified time limit or as per any other condition imposed by the retailer.” Rawat discloses the concept of tracking a number of coupons shared.)
Although the combination of Rawat and D'Angelo discloses the above-enclosed invention, the combination fails to explicitly disclose counting the redemption of the token.
However Muthugopalakrishnan as shown, which talks about identity based coupon redemption, teaches the concept of tracking both a number of shares and number of redemptions.
incrementing a number of incentive token redemptions; and (See Muthugopalakrishnan ¶0040, “The retailer(s) may then update their own databases based on the coupon availability data, so as to be able to identify the associated coupon offers when the customer provides the card during a transaction. In an embodiment, after the offer has been saved and/or redeemed a specified number of times, the coupon availability data associated with the account identifier is updated to indicate that the offer is no longer available.” Muthugopalakrishnan teaches the concept of numbing a number of incentive sharing and number of incentive redemptions.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Muthugopalakrishnan with the combination of Rawat and D'Angelo. As shown, the combination discloses the concept of creating viral marketing campaigns including sharable incentives which can be distributed by consumers including tracking and limiting the number of incentives shared. Muthugopalakrishnan further teaches the concept of tracking both the number of sharing and number of redemptions. Muthugopalakrishnan teaches this concept to further manage promotional campaigns including halting the distribution of coupons. Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Muthugopalakrishnan to further manage the distribution of coupons to prevent unusable/unredeemable coupons from being provided to consumers.
associating the first consumer account to the second consumer account indicating that the first consumer account successfully recommended the promotion to the second consumer account. (See Rawat ¶0038, “In one embodiment, this `Social coupon` 103, can optionally be availed by a limited number (N) of the users who download the coupon first. Thus, the first few social contacts of the customer who download the coupon can utilize the coupon sponsored by the retailer for any purchase within a specified time limit or as per any other condition imposed by the retailer. Customer 101 will be credited with points or any other benefit for every coupon 103 downloaded by a social contact. The scheme of continually rewarding the customer for every engagement with the retailer or in his social network with respect to brand interaction fosters periodicity in the whole cycle of transaction as the customer remains ever enthusiastic to make periodic interaction with the retailer on regular basis, irrespective of any seasonal promotional campaigns or festive discount initiatives by the retailer. At this stage it is important to know that although social contacts can download and use a coupon, they cannot post it on their social networking accounts until they become member of the loyalty program of the retailer.” Rawat discloses the concept of associating a first and second consumer including tracking and indicating a successful recommendation of the promotion.)
As per claim 32:
The method of Claim 31, further comprising: determining the first incentive count based on the number of incentive token redemptions. (See Muthugopalakrishnan ¶0141, “An embodiment comprises: receiving coupon usage data indicating that the user has redeemed the particular coupon offer; in response to receiving the coupon usage data, updating a distribution count for the coupon offer without updating the coupon availability data to indicate that the particular coupon offer is no longer available to the user.” Muthugopalakrishnan teaches the concept of utilizing redemption information to determine the number of available promotions for distribution.)
As per claim 33:
The method of Claim 31, further comprising: 
subsequent to providing the first incentive token to the first consumer device, receiving, in a second subsequent communication, the first incentive token from a third consumer device associated with a third consumer account via the network; 
associating the first consumer account to the third consumer account indicating that the first consumer account successfully recommended the promotion to the third consumer account.
(See Rawat ¶0038, “In one embodiment, this `Social coupon` 103, can optionally be availed by a limited number (N) of the users who download the coupon first. Thus, the first few social contacts of the customer who download the coupon can utilize the coupon sponsored by the retailer for any purchase within a specified time limit or as per any other condition imposed by the retailer. Customer 101 will be credited with points or any other benefit for every coupon 103 downloaded by a social contact. The scheme of continually rewarding the customer for every engagement with the retailer or in his social network with respect to brand interaction fosters periodicity in the whole cycle of transaction as the customer remains ever enthusiastic to make periodic interaction with the retailer on regular basis, irrespective of any seasonal promotional campaigns or festive discount initiatives by the retailer. At this stage it is important to know that although social contacts can download and use a coupon, they cannot post it on their social networking accounts until they become member of the loyalty program of the retailer.” Rawat discloses the concept of a first consumer to share tokens and be associated with multiple other consumers.)
As per claim 38:
A computer program product comprising at least one non- transitory computer-readable storage medium having computer-executable program code instructions stored therein, the computer-executable program code instructions comprising program code instructions for: 
generating a first incentive token, wherein the first incentive token is associated with transferrable data, (See Rawat ¶0054, “Step 204 illustrates crediting a social coupon that may be availed at any sales channel of the retailer, and includes a Bill Value Discount, Bill Value Percentage, Dollar Off, Percentage Off, Bundled offer, Additional loyalty points accumulation offer, Time based offer, Location based offer, Channel specific offer viz. Mobile only, Web only, cumulative offer and the like.” See also Rawat ¶0022, “Still another object of the present invention is to encourage customer promoted spread of loyalty on a social network by sharing social coupons.” Rawat discloses the concept of generating an incentive token wherein the token is transferable.)
a first incentive count indicating a number of incentives available for the incentive token, and a first incentive value; (See Rawat ¶0038, “In one embodiment, this `Social coupon` 103, can optionally be availed by a limited number (N) of the users who download the coupon first. Thus, the first few social contacts of the customer who download the coupon can utilize the coupon sponsored by the retailer for any purchase within a specified time limit or as per any other condition imposed by the retailer. Customer 101 will be credited with points or any other benefit for every coupon 103 downloaded by a social contact. The scheme of continually rewarding the customer for every engagement with the retailer or in his social network with respect to brand interaction fosters periodicity in the whole cycle of transaction as the customer remains ever enthusiastic to make periodic interaction with the retailer on regular basis, irrespective of any seasonal promotional campaigns or festive discount initiatives by the retailer. At this stage it is important to know that although social contacts can download and use a coupon, they cannot post it on their social networking accounts until they become member of the loyalty program of the retailer.” Rawat discloses the incentive to have a limited count.)
associating the first incentive token with a first consumer account; (See also Rawat ¶0037, “FIG. 1 illustrates the functional diagram 100 for implementing social loyalty module to enhance customer engagement. The system 100 includes plurality of customers 101, purchase stores or other retail touch points 102, social coupon 103 and social networking platform 104. A retail outlet credits a customer 101 with loyalty coupons in their loyalty account based on a purchase made, said loyalty accounts are maintained on a social networking platform 104. Social coupons accrued to the customer 101 are maintained in a personalized portal hosted within a social networking platform. Customers 101 can access a plurality of such coupons stored in the personalized portal after due authentication procedures known in the art. Social coupons thus awarded to customers by a retail outlet are hosted in a customer's social network 104, thus making the coupon visible to all entities that are socially relevant to the customer. Social behavior of the coupon 103 is exhibited when the customer shares the coupon on the social network. Once the customer agrees to share the coupon, said coupon is made available to all of the customer's social contacts in a social network. Thus, the coupon awarded can be utilized by customers and their social contacts. Further, through this method, the customer 101 will be rewarded points if the coupon shared is utilized by their social contacts for interactions or transactions with a retailer that awarded the coupons.” Rawat discloses the concept of the coupon to be associated with a first account.) 
Although Rawat discloses the above-enclosed invention, Rawat fails to explicitly disclose the concept of the user accounts to be associated with user devices. 
However D’Angelo as shown, which talks about digital vouchers, teaches the concept of the user accounts to be associated with mobile devices.
providing, in a first communication, the first incentive token to a first consumer device associated with the first consumer account via a network; (See D’Angelo ¶0028, “When notified of the new digital vouchers, the mobile device 104 synchronizes 110 a user account associated with the mobile device 104 with a corresponding user account maintained by the enterprise system 102 over a communications network. The synchronization 110 may be initiated automatically upon receipt of the notification message 108 that new digital vouchers have been assigned, or may be initiated manually by the consumer using the mobile device 104 through the digital voucher subscriber application installed on the mobile device 104. Once synchronized, the digital voucher is stored on the mobile device 104 and may be transferred to a digital voucher enabled merchant system 106 in connection with a business transaction.” D’Angelo teaches the concept of user accounts to be associated with specific electronic devices, wherein the coupons are provided to the registered user electronic device.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of D’Angelo with the invention of Rawat. As shown, Rawat discloses the concept of providing coupons to the user through the user’s account including being accessible by a mobile device. D’Angelo further teaches the concept of mobile devices to be associated with user accounts. D’Angelo teaches this concept such that the user is notified and provided with coupons and vouchers. D'Angelo further teaches utilizing the device information to further provide additional and relevant coupons. Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of D'Angelo with the invention of Rawat such that information is promptly presented to the user and to further utilize user device information to further target coupons.
subsequent to providing the first incentive token to the first consumer device, receiving, in a subsequent communication, the first incentive token from a second consumer device associated with a second consumer account via the network; (See Rawat ¶0058, “Once the social coupons are shared, it can be downloaded by the loyalty member's social contacts. FIG. 2c represents the social contact of the loyalty member who downloads the social coupon. It should be noted that a download may refer to physical download of a coupon such as storing the coupon either in a paper-based or paperless format. Also, download of a coupon may refer to the coupon being associated with one's loyalty account. That is, the coupon would then get automatically saved in Loyalty Account. This downloaded social coupon can be availed by the customer's social contact by visiting the retailer's channel for further interaction which leads to increasing the sales of the retailer as shown in step 216. Post availing the coupon, step 218 elaborates on crediting points to the social contact's Loyalty account.” Rawat discloses the concept of receiving the social coupon from a second user. See also D'Angelo ¶0080, “If a matching digital voucher is found by the subscriber application or selected by the user, the subscriber application transmits the digital voucher to the merchant through the proximity communication interface (814). The subscriber application may also transmit consumer data to the merchant through the proximity communication interface.” D’Angelo teaches the coupon to be received from a second user device.)
identifying the first consumer account based on the first incentive token after receiving the first incentive token from the second consumer device; and (See Rawat ¶0037, “Thus, the coupon awarded can be utilized by customers and their social contacts. Further, through this method, the customer 101 will be rewarded points if the coupon shared is utilized by their social contacts for interactions or transactions with a retailer that awarded the coupons.” Rawat discloses identifying the first consumer account associated with the shared incentive token used by the second consumer.)
decrementing the incentive count; (See Rawat ¶0038, “In one embodiment, this `Social coupon` 103, can optionally be availed by a limited number (N) of the users who download the coupon first. Thus, the first few social contacts of the customer who download the coupon can utilize the coupon sponsored by the retailer for any purchase within a specified time limit or as per any other condition imposed by the retailer.” Rawat discloses the concept of tracking a number of coupons shared.)
Although the combination of Rawat and D'Angelo discloses the above-enclosed invention, the combination fails to explicitly disclose counting the redemption of the token.
However Muthugopalakrishnan as shown, which talks about identity based coupon redemption, teaches the concept of tracking both a number of shares and number of redemptions.
incrementing a number of incentive token redemptions; and (See Muthugopalakrishnan ¶0040, “The retailer(s) may then update their own databases based on the coupon availability data, so as to be able to identify the associated coupon offers when the customer provides the card during a transaction. In an embodiment, after the offer has been saved and/or redeemed a specified number of times, the coupon availability data associated with the account identifier is updated to indicate that the offer is no longer available.” Muthugopalakrishnan teaches the concept of numbing a number of incentive sharing and number of incentive redemptions.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Muthugopalakrishnan with the combination of Rawat and D'Angelo. As shown, the combination discloses the concept of creating viral marketing campaigns including sharable incentives which can be distributed by consumers including tracking and limiting the number of incentives shared. Muthugopalakrishnan further teaches the concept of tracking both the number of sharing and number of redemptions. Muthugopalakrishnan teaches this concept to further manage promotional campaigns including halting the distribution of coupons. Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Muthugopalakrishnan to further manage the distribution of coupons to prevent unusable/unredeemable coupons from being provided to consumers.
associating the first consumer account to the second consumer account indicating that the first consumer account successfully recommended the promotion to the second consumer account. (See Rawat ¶0038, “In one embodiment, this `Social coupon` 103, can optionally be availed by a limited number (N) of the users who download the coupon first. Thus, the first few social contacts of the customer who download the coupon can utilize the coupon sponsored by the retailer for any purchase within a specified time limit or as per any other condition imposed by the retailer. Customer 101 will be credited with points or any other benefit for every coupon 103 downloaded by a social contact. The scheme of continually rewarding the customer for every engagement with the retailer or in his social network with respect to brand interaction fosters periodicity in the whole cycle of transaction as the customer remains ever enthusiastic to make periodic interaction with the retailer on regular basis, irrespective of any seasonal promotional campaigns or festive discount initiatives by the retailer. At this stage it is important to know that although social contacts can download and use a coupon, they cannot post it on their social networking accounts until they become member of the loyalty program of the retailer.” Rawat discloses the concept of associating a first and second consumer including tracking and indicating a successful recommendation of the promotion.)
As per claim 39:
The computer program product of Claim 38, wherein the computer-executable program code instructions further comprise program code instructions for: 
determining the first incentive count based on the number of incentive token redemptions. (See Muthugopalakrishnan ¶0141, “An embodiment comprises: receiving coupon usage data indicating that the user has redeemed the particular coupon offer; in response to receiving the coupon usage data, updating a distribution count for the coupon offer without updating the coupon availability data to indicate that the particular coupon offer is no longer available to the user.” Muthugopalakrishnan teaches the concept of utilizing redemption information to determine the number of available promotions for distribution.)
As per claim 40:
The computer program product of Claim 38, wherein the computer-executable program code instructions further comprise program code instructions for: 
subsequent to providing the first incentive token to the first consumer device, receiving, in a second subsequent communication, the first incentive token from a third consumer device associated with a third consumer account via the network; 
associating the first consumer account to the third consumer account indicating that the first consumer account successfully recommended the promotion to the third consumer account.
(See Rawat ¶0038, “In one embodiment, this `Social coupon` 103, can optionally be availed by a limited number (N) of the users who download the coupon first. Thus, the first few social contacts of the customer who download the coupon can utilize the coupon sponsored by the retailer for any purchase within a specified time limit or as per any other condition imposed by the retailer. Customer 101 will be credited with points or any other benefit for every coupon 103 downloaded by a social contact. The scheme of continually rewarding the customer for every engagement with the retailer or in his social network with respect to brand interaction fosters periodicity in the whole cycle of transaction as the customer remains ever enthusiastic to make periodic interaction with the retailer on regular basis, irrespective of any seasonal promotional campaigns or festive discount initiatives by the retailer. At this stage it is important to know that although social contacts can download and use a coupon, they cannot post it on their social networking accounts until they become member of the loyalty program of the retailer.” Rawat discloses the concept of a first consumer to share tokens and be associated with multiple other consumers.)
As per claim 45:
An apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least: 
generate a first incentive token, wherein the first incentive token is associated with transferrable data, (See Rawat ¶0054, “Step 204 illustrates crediting a social coupon that may be availed at any sales channel of the retailer, and includes a Bill Value Discount, Bill Value Percentage, Dollar Off, Percentage Off, Bundled offer, Additional loyalty points accumulation offer, Time based offer, Location based offer, Channel specific offer viz. Mobile only, Web only, cumulative offer and the like.” See also Rawat ¶0022, “Still another object of the present invention is to encourage customer promoted spread of loyalty on a social network by sharing social coupons.” Rawat discloses the concept of generating an incentive token wherein the token is transferable.)
a first incentive count indicating a number of incentives available for the incentive token, and a first incentive value; (See Rawat ¶0038, “In one embodiment, this `Social coupon` 103, can optionally be availed by a limited number (N) of the users who download the coupon first. Thus, the first few social contacts of the customer who download the coupon can utilize the coupon sponsored by the retailer for any purchase within a specified time limit or as per any other condition imposed by the retailer. Customer 101 will be credited with points or any other benefit for every coupon 103 downloaded by a social contact. The scheme of continually rewarding the customer for every engagement with the retailer or in his social network with respect to brand interaction fosters periodicity in the whole cycle of transaction as the customer remains ever enthusiastic to make periodic interaction with the retailer on regular basis, irrespective of any seasonal promotional campaigns or festive discount initiatives by the retailer. At this stage it is important to know that although social contacts can download and use a coupon, they cannot post it on their social networking accounts until they become member of the loyalty program of the retailer.” Rawat discloses the incentive to have a limited count.)
associate the first incentive token with a first consumer account; (See also Rawat ¶0037, “FIG. 1 illustrates the functional diagram 100 for implementing social loyalty module to enhance customer engagement. The system 100 includes plurality of customers 101, purchase stores or other retail touch points 102, social coupon 103 and social networking platform 104. A retail outlet credits a customer 101 with loyalty coupons in their loyalty account based on a purchase made, said loyalty accounts are maintained on a social networking platform 104. Social coupons accrued to the customer 101 are maintained in a personalized portal hosted within a social networking platform. Customers 101 can access a plurality of such coupons stored in the personalized portal after due authentication procedures known in the art. Social coupons thus awarded to customers by a retail outlet are hosted in a customer's social network 104, thus making the coupon visible to all entities that are socially relevant to the customer. Social behavior of the coupon 103 is exhibited when the customer shares the coupon on the social network. Once the customer agrees to share the coupon, said coupon is made available to all of the customer's social contacts in a social network. Thus, the coupon awarded can be utilized by customers and their social contacts. Further, through this method, the customer 101 will be rewarded points if the coupon shared is utilized by their social contacts for interactions or transactions with a retailer that awarded the coupons.” Rawat discloses the concept of the coupon to be associated with a first account.) 
Although Rawat discloses the above-enclosed invention, Rawat fails to explicitly disclose the concept of the user accounts to be associated with user devices. 
However D’Angelo as shown, which talks about digital vouchers, teaches the concept of the user accounts to be associated with mobile devices.
provide, in a first communication, the first incentive token to a first consumer device associated with the first consumer account via a network; (See D’Angelo ¶0028, “When notified of the new digital vouchers, the mobile device 104 synchronizes 110 a user account associated with the mobile device 104 with a corresponding user account maintained by the enterprise system 102 over a communications network. The synchronization 110 may be initiated automatically upon receipt of the notification message 108 that new digital vouchers have been assigned, or may be initiated manually by the consumer using the mobile device 104 through the digital voucher subscriber application installed on the mobile device 104. Once synchronized, the digital voucher is stored on the mobile device 104 and may be transferred to a digital voucher enabled merchant system 106 in connection with a business transaction.” D’Angelo teaches the concept of user accounts to be associated with specific electronic devices, wherein the coupons are provided to the registered user electronic device.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of D’Angelo with the invention of Rawat. As shown, Rawat discloses the concept of providing coupons to the user through the user’s account including being accessible by a mobile device. D’Angelo further teaches the concept of mobile devices to be associated with user accounts. D’Angelo teaches this concept such that the user is notified and provided with coupons and vouchers. D'Angelo further teaches utilizing the device information to further provide additional and relevant coupons. Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of D'Angelo with the invention of Rawat such that information is promptly presented to the user and to further utilize user device information to further target coupons.
subsequent to providing the first incentive token to the first consumer device, receive, in a subsequent communication, the first incentive token from a second consumer device associated with a second consumer account via the network; (See Rawat ¶0058, “Once the social coupons are shared, it can be downloaded by the loyalty member's social contacts. FIG. 2c represents the social contact of the loyalty member who downloads the social coupon. It should be noted that a download may refer to physical download of a coupon such as storing the coupon either in a paper-based or paperless format. Also, download of a coupon may refer to the coupon being associated with one's loyalty account. That is, the coupon would then get automatically saved in Loyalty Account. This downloaded social coupon can be availed by the customer's social contact by visiting the retailer's channel for further interaction which leads to increasing the sales of the retailer as shown in step 216. Post availing the coupon, step 218 elaborates on crediting points to the social contact's Loyalty account.” Rawat discloses the concept of receiving the social coupon from a second user. See also D'Angelo ¶0080, “If a matching digital voucher is found by the subscriber application or selected by the user, the subscriber application transmits the digital voucher to the merchant through the proximity communication interface (814). The subscriber application may also transmit consumer data to the merchant through the proximity communication interface.” D’Angelo teaches the coupon to be received from a second user device.)
identify the first consumer account based on the first incentive token after receiving the first incentive token from the second consumer device; and (See Rawat ¶0037, “Thus, the coupon awarded can be utilized by customers and their social contacts. Further, through this method, the customer 101 will be rewarded points if the coupon shared is utilized by their social contacts for interactions or transactions with a retailer that awarded the coupons.” Rawat discloses identifying the first consumer account associated with the shared incentive token used by the second consumer.)
decrement the incentive count; (See Rawat ¶0038, “In one embodiment, this `Social coupon` 103, can optionally be availed by a limited number (N) of the users who download the coupon first. Thus, the first few social contacts of the customer who download the coupon can utilize the coupon sponsored by the retailer for any purchase within a specified time limit or as per any other condition imposed by the retailer.” Rawat discloses the concept of tracking a number of coupons shared.)
Although the combination of Rawat and D'Angelo discloses the above-enclosed invention, the combination fails to explicitly disclose counting the redemption of the token.
However Muthugopalakrishnan as shown, which talks about identity based coupon redemption, teaches the concept of tracking both a number of shares and number of redemptions.
increment a number of incentive token redemptions; and (See Muthugopalakrishnan ¶0040, “The retailer(s) may then update their own databases based on the coupon availability data, so as to be able to identify the associated coupon offers when the customer provides the card during a transaction. In an embodiment, after the offer has been saved and/or redeemed a specified number of times, the coupon availability data associated with the account identifier is updated to indicate that the offer is no longer available.” Muthugopalakrishnan teaches the concept of numbing a number of incentive sharing and number of incentive redemptions.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Muthugopalakrishnan with the combination of Rawat and D'Angelo. As shown, the combination discloses the concept of creating viral marketing campaigns including sharable incentives which can be distributed by consumers including tracking and limiting the number of incentives shared. Muthugopalakrishnan further teaches the concept of tracking both the number of sharing and number of redemptions. Muthugopalakrishnan teaches this concept to further manage promotional campaigns including halting the distribution of coupons. Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Muthugopalakrishnan to further manage the distribution of coupons to prevent unusable/unredeemable coupons from being provided to consumers.
associate the first consumer account to the second consumer account indicating that the first consumer account successfully recommended the promotion to the second consumer account. (See Rawat ¶0038, “In one embodiment, this `Social coupon` 103, can optionally be availed by a limited number (N) of the users who download the coupon first. Thus, the first few social contacts of the customer who download the coupon can utilize the coupon sponsored by the retailer for any purchase within a specified time limit or as per any other condition imposed by the retailer. Customer 101 will be credited with points or any other benefit for every coupon 103 downloaded by a social contact. The scheme of continually rewarding the customer for every engagement with the retailer or in his social network with respect to brand interaction fosters periodicity in the whole cycle of transaction as the customer remains ever enthusiastic to make periodic interaction with the retailer on regular basis, irrespective of any seasonal promotional campaigns or festive discount initiatives by the retailer. At this stage it is important to know that although social contacts can download and use a coupon, they cannot post it on their social networking accounts until they become member of the loyalty program of the retailer.” Rawat discloses the concept of associating a first and second consumer including tracking and indicating a successful recommendation of the promotion.)
As per claim 46:
The apparatus according to Claim 45, wherein the at least one memory and the computer program code are further configured to, with the processor, cause the apparatus to: 
determining the first incentive count based on the number of incentive token redemptions. (See Muthugopalakrishnan ¶0141, “An embodiment comprises: receiving coupon usage data indicating that the user has redeemed the particular coupon offer; in response to receiving the coupon usage data, updating a distribution count for the coupon offer without updating the coupon availability data to indicate that the particular coupon offer is no longer available to the user.” Muthugopalakrishnan teaches the concept of utilizing redemption information to determine the number of available promotions for distribution.)
As per claim 47:
The apparatus according to Claim 45, wherein the at least one memory and the computer program code are further configured to, with the processor, cause the apparatus to: 
subsequent to providing the first incentive token to the first consumer device, receiving, in a second subsequent communication, the first incentive token from a third consumer device associated with a third consumer account via the network; 
associating the first consumer account to the third consumer account indicating that the first consumer account successfully recommended the promotion to the third consumer account.
(See Rawat ¶0038, “In one embodiment, this `Social coupon` 103, can optionally be availed by a limited number (N) of the users who download the coupon first. Thus, the first few social contacts of the customer who download the coupon can utilize the coupon sponsored by the retailer for any purchase within a specified time limit or as per any other condition imposed by the retailer. Customer 101 will be credited with points or any other benefit for every coupon 103 downloaded by a social contact. The scheme of continually rewarding the customer for every engagement with the retailer or in his social network with respect to brand interaction fosters periodicity in the whole cycle of transaction as the customer remains ever enthusiastic to make periodic interaction with the retailer on regular basis, irrespective of any seasonal promotional campaigns or festive discount initiatives by the retailer. At this stage it is important to know that although social contacts can download and use a coupon, they cannot post it on their social networking accounts until they become member of the loyalty program of the retailer.” Rawat discloses the concept of a first consumer to share tokens and be associated with multiple other consumers.)

Claim(s) 34, 36, 41, 43, 48, 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rawat et al. (US 20120303435 A1) (hereafter Rawat), in view of D’Angelo et al. (US 20100211452 A1) (hereafter D’Angelo), in view of Muthugopalakrishnan et al. (US 20120066049 A1) (hereafter Muthugopalakrishnan), in view of Lindelsee et al. (US 20110010234 A1) (hereafter Lindelsee).
As per claim 34:
The method of Claim 31, further comprising: 
Although the combination of Rawat, D’Angelo, and Muthugopalakrishnan discloses the above-enclosed invention, the combination fails to explicitly disclose the concept of authorizing a user upon redemption.
However Lindelsee as shown, which talks about processing coupon redemption, teaches the concept of authorizing the user for coupon redemption.
determining whether the second consumer account is authorized to receive the incentive value, (See Lindelsee ¶0063, “FIG. 6 shows a flow diagram of a process 600 for using a coupon according to another embodiment of the present invention. In this embodiment, a coupon administering entity can receive a request from the mobile payment device of a consumer requesting redemption of a coupon at step 601. At step 602, the coupon administering entity can verify whether the consumer's mobile payment device is enrolled in a coupon redemption program and whether the consumer is authorized to use the particular coupon for that transaction.” Lindelsee teaches the concept of coupon redemption to include authorizing the redemption of the coupon for the user.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Lindelsee with the combination of Rawat, D’Angelo, and Muthugopalakrishnan as the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As shown, the combination discloses the concept of providing coupons for redemption including the concept of using a first user to distribute the coupon to a second user and utilizing a user device for receiving and redeeming the coupons. The combination further discloses the concept of authorizing coupon redemption including checking coupon requirements (see D'Angelo ¶0071). Lindelsee further teaches the concept of authorizing the coupon redemption to include checking if the user is authorized to redeem the coupon. Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Lindelsee as Lindelsee verifies additional information to ensure the coupon is redeemed as specified.
Furthermore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Lindelsee with the combination of Rawat, D’Angelo, and Muthugopalakrishnan. Lindelsee teaches the concept of utilizing near field communications systems to further simplify coupon redemption for the user (See Lindelsee ¶0004). Lindelsee further teaches the concept of utilizing authentication to encourage end users to enroll with the coupon system (See Lindelsee ¶0063). Thus by utilizing the teachings of Lindelsee with the invention of Rawat, more users are further encouraged to participate in the coupon system, which as disclosed by Rawat, increase the exposure of the merchants by having more users distribute the coupons. Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Lindelsee to further provide easy redemption of coupons for the users and to further promote the merchant by increasing the number of users distributing the coupons.
wherein the determining whether the second consumer account is authorized to receive the incentive value further comprises: 
determining whether the first incentive count indicates that one or more incentives are available for the first incentive token after receiving the first incentive token from the second consumer device. (See D’Angelo ¶0035, “The distribution instructions 208 may include a type and quantity of digital voucher to distribute, as well as a list of consumers or mobile devices 206 assigned to receive the digital vouchers. Alternative to the distribution list of specific consumers or mobile devices, the distribution instructions may also include distribution criteria according to which the service provider 204 distributes the digital vouchers.” D’Angelo teaches the concept of managing coupon distribution to include checking a number of coupons available.)
As per claim 36:
The method of Claim 34, wherein determining whether the second consumer account is authorized to receive the incentive value includes determining whether the second consumer has purchased or redeemed a promotion associated with the first transferrable data. (See D'Angelo ¶0072, “Voucher processing logic of the merchant application applies the digital voucher to the initial transaction data to generate updated transaction data (712). The voucher processing logic may determine a value of the digital voucher based on the voucher data and reduce or otherwise modify the initial transaction data by the determined value.” D'Angelo teaches the concept of enabling the user to redeem the promotion based on receiving the promotional information.)
As per claim 41:
The computer program product of Claim 38, wherein the computer-executable program code instructions further comprise program code instructions for: 
Although the combination of Rawat, D’Angelo, and Muthugopalakrishnan discloses the above-enclosed invention, the combination fails to explicitly disclose the concept of authorizing a user upon redemption.
However Lindelsee as shown, which talks about processing coupon redemption, teaches the concept of authorizing the user for coupon redemption.
determining whether the second consumer account is authorized to receive the incentive value, (See Lindelsee ¶0063, “FIG. 6 shows a flow diagram of a process 600 for using a coupon according to another embodiment of the present invention. In this embodiment, a coupon administering entity can receive a request from the mobile payment device of a consumer requesting redemption of a coupon at step 601. At step 602, the coupon administering entity can verify whether the consumer's mobile payment device is enrolled in a coupon redemption program and whether the consumer is authorized to use the particular coupon for that transaction.” Lindelsee teaches the concept of coupon redemption to include authorizing the redemption of the coupon for the user.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Lindelsee with the combination of Rawat, D’Angelo, and Muthugopalakrishnan as the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As shown, the combination discloses the concept of providing coupons for redemption including the concept of using a first user to distribute the coupon to a second user and utilizing a user device for receiving and redeeming the coupons. The combination further discloses the concept of authorizing coupon redemption including checking coupon requirements (see D'Angelo ¶0071). Lindelsee further teaches the concept of authorizing the coupon redemption to include checking if the user is authorized to redeem the coupon. Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Lindelsee as Lindelsee verifies additional information to ensure the coupon is redeemed as specified.
Furthermore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Lindelsee with the combination of Rawat, D’Angelo, and Muthugopalakrishnan. Lindelsee teaches the concept of utilizing near field communications systems to further simplify coupon redemption for the user (See Lindelsee ¶0004). Lindelsee further teaches the concept of utilizing authentication to encourage end users to enroll with the coupon system (See Lindelsee ¶0063). Thus by utilizing the teachings of Lindelsee with the invention of Rawat, more users are further encouraged to participate in the coupon system, which as disclosed by Rawat, increase the exposure of the merchants by having more users distribute the coupons. Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Lindelsee to further provide easy redemption of coupons for the users and to further promote the merchant by increasing the number of users distributing the coupons.
wherein the determining whether the second consumer account is authorized to receive the incentive value further comprises: 
determining whether the first incentive count indicates that one or more incentives are available for the first incentive token after receiving the first incentive token from the second consumer device. (See D’Angelo ¶0035, “The distribution instructions 208 may include a type and quantity of digital voucher to distribute, as well as a list of consumers or mobile devices 206 assigned to receive the digital vouchers. Alternative to the distribution list of specific consumers or mobile devices, the distribution instructions may also include distribution criteria according to which the service provider 204 distributes the digital vouchers.” D’Angelo teaches the concept of managing coupon distribution to include checking a number of coupons available.)
As per claim 43:
The computer program product of Claim 41, wherein determining whether the second consumer account is authorized to receive the incentive value includes determining whether the second consumer has purchased or redeemed a promotion associated with the first transferrable data. (See D'Angelo ¶0072, “Voucher processing logic of the merchant application applies the digital voucher to the initial transaction data to generate updated transaction data (712). The voucher processing logic may determine a value of the digital voucher based on the voucher data and reduce or otherwise modify the initial transaction data by the determined value.” D'Angelo teaches the concept of enabling the user to redeem the promotion based on receiving the promotional information.)
As per claim 48:
The apparatus according to Claim 45, wherein the at least one memory and the computer program code are further configured to, with the processor, cause the apparatus to: 
Although the combination of Rawat, D’Angelo, and Muthugopalakrishnan discloses the above-enclosed invention, the combination fails to explicitly disclose the concept of authorizing a user upon redemption.
However Lindelsee as shown, which talks about processing coupon redemption, teaches the concept of authorizing the user for coupon redemption.
determining whether the second consumer account is authorized to receive the incentive value, (See Lindelsee ¶0063, “FIG. 6 shows a flow diagram of a process 600 for using a coupon according to another embodiment of the present invention. In this embodiment, a coupon administering entity can receive a request from the mobile payment device of a consumer requesting redemption of a coupon at step 601. At step 602, the coupon administering entity can verify whether the consumer's mobile payment device is enrolled in a coupon redemption program and whether the consumer is authorized to use the particular coupon for that transaction.” Lindelsee teaches the concept of coupon redemption to include authorizing the redemption of the coupon for the user.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Lindelsee with the combination of Rawat, D’Angelo, and Muthugopalakrishnan as the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As shown, the combination discloses the concept of providing coupons for redemption including the concept of using a first user to distribute the coupon to a second user and utilizing a user device for receiving and redeeming the coupons. The combination further discloses the concept of authorizing coupon redemption including checking coupon requirements (see D'Angelo ¶0071). Lindelsee further teaches the concept of authorizing the coupon redemption to include checking if the user is authorized to redeem the coupon. Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Lindelsee as Lindelsee verifies additional information to ensure the coupon is redeemed as specified.
Furthermore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Lindelsee with the combination of Rawat, D’Angelo, and Muthugopalakrishnan. Lindelsee teaches the concept of utilizing near field communications systems to further simplify coupon redemption for the user (See Lindelsee ¶0004). Lindelsee further teaches the concept of utilizing authentication to encourage end users to enroll with the coupon system (See Lindelsee ¶0063). Thus by utilizing the teachings of Lindelsee with the invention of Rawat, more users are further encouraged to participate in the coupon system, which as disclosed by Rawat, increase the exposure of the merchants by having more users distribute the coupons. Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Lindelsee to further provide easy redemption of coupons for the users and to further promote the merchant by increasing the number of users distributing the coupons.
wherein the determining whether the second consumer account is authorized to receive the incentive value further comprises: 
determining whether the first incentive count indicates that one or more incentives are available for the first incentive token after receiving the first incentive token from the second consumer device. (See D’Angelo ¶0035, “The distribution instructions 208 may include a type and quantity of digital voucher to distribute, as well as a list of consumers or mobile devices 206 assigned to receive the digital vouchers. Alternative to the distribution list of specific consumers or mobile devices, the distribution instructions may also include distribution criteria according to which the service provider 204 distributes the digital vouchers.” D’Angelo teaches the concept of managing coupon distribution to include checking a number of coupons available.)
As per claim 50:
The apparatus according to Claim 48, wherein determining whether the second consumer account is authorized to receive the incentive value includes determining whether the second consumer has purchased or redeemed a promotion associated with the first transferrable data. (See D'Angelo ¶0072, “Voucher processing logic of the merchant application applies the digital voucher to the initial transaction data to generate updated transaction data (712). The voucher processing logic may determine a value of the digital voucher based on the voucher data and reduce or otherwise modify the initial transaction data by the determined value.” D'Angelo teaches the concept of enabling the user to redeem the promotion based on receiving the promotional information.)


Claim(s) 35, 42, 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rawat et al. (US 20120303435 A1) (hereafter Rawat), in view of D’Angelo et al. (US 20100211452 A1) (hereafter D’Angelo), in view of Muthugopalakrishnan et al. (US 20120066049 A1) (hereafter Muthugopalakrishnan), in view of Lindelsee et al. (US 20110010234 A1) (hereafter Lindelsee), in view of Liu et al. (US 20070156523 A1) (hereafter Liu).
As per claim 35:
The method of Claim 34, wherein the determining whether the second consumer account is authorized to receive the incentive value further comprises: 
determining that the second consumer account was opened after the first incentive token was received by the second consumer device; and 
identifying the second consumer account as new.
(See Rawat Fig. 2b and ¶0059, “Thus, it can be seen that when a social contact consumes a coupon at a retailer, said social contact can opt to be a loyalty member with that retailer. The social contact may be awarded social coupons based on any transactional activity with the retailer in the near future, and said coupons can be further shared with additional social contacts, thus making the process repeatable, leading to an exponential increase in customer base for a retailer.” Rawat discloses the concept of determining if a consumer is a member.)
Although the combination of Rawat, D’Angelo, Muthugopalakrishnan, and Lindelsee discloses the above-enclosed invention, the combination fails to explicitly disclose the concept of authorizing a user based on being new.
However Liu as shown, which talks about incentive processing, teaches the concept of authorizing user redemption based on being new.
(See Liu ¶0061, “rules may be utilized to validate the coupon. For example, one rule may specify that coupons issued from a specific campaign may only be redeemed by users that belong to an identified group (e.g., power sellers, VIP buyers, etc.) on the network-based marketplace 12. Another rule may require that coupons issued from a specific campaign may only be redeemed by a first time user. For example, a user who had recently become a member of the network-based marketplace 12 (e.g., established an account in the last six months) may be deemed a first time user.” Liu teaches the concept of authorizing a user based on the user being new.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Liu with the combination of Rawat, D’Angelo, Muthugopalakrishnan, and Lindelsee. As shown, the combination discloses the concept of authorizing redemption of coupons based on particular rules and criteria. Liu further teaches the concept of the rules to include determining if the user is new. Liu teaches this concept to allow for coupon issuers to control and manage the particular coupons such that specific consumers are targeted to reach issuer goals (See Liu ¶0060-¶0062). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Liu to further allow for specific rules such that issuers can reach particular audiences and business goals.
As per claim 42:
The computer program product of Claim 41, wherein the determining whether the second consumer account is authorized to receive the incentive value further comprises: 
determining that the second consumer account was opened after the first incentive token was received by the second consumer device; and 
identifying the second consumer account as new.
(See Rawat Fig. 2b and ¶0059, “Thus, it can be seen that when a social contact consumes a coupon at a retailer, said social contact can opt to be a loyalty member with that retailer. The social contact may be awarded social coupons based on any transactional activity with the retailer in the near future, and said coupons can be further shared with additional social contacts, thus making the process repeatable, leading to an exponential increase in customer base for a retailer.” Rawat discloses the concept of determining if a consumer is a member.)
Although the combination of Rawat, D’Angelo, Muthugopalakrishnan, and Lindelsee discloses the above-enclosed invention, the combination fails to explicitly disclose the concept of authorizing a user based on being new.
However Liu as shown, which talks about incentive processing, teaches the concept of authorizing user redemption based on being new.
(See Liu ¶0061, “rules may be utilized to validate the coupon. For example, one rule may specify that coupons issued from a specific campaign may only be redeemed by users that belong to an identified group (e.g., power sellers, VIP buyers, etc.) on the network-based marketplace 12. Another rule may require that coupons issued from a specific campaign may only be redeemed by a first time user. For example, a user who had recently become a member of the network-based marketplace 12 (e.g., established an account in the last six months) may be deemed a first time user.” Liu teaches the concept of authorizing a user based on the user being new.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Liu with the combination of Rawat, D’Angelo, Muthugopalakrishnan, and Lindelsee. As shown, the combination discloses the concept of authorizing redemption of coupons based on particular rules and criteria. Liu further teaches the concept of the rules to include determining if the user is new. Liu teaches this concept to allow for coupon issuers to control and manage the particular coupons such that specific consumers are targeted to reach issuer goals (See Liu ¶0060-¶0062). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Liu to further allow for specific rules such that issuers can reach particular audiences and business goals.
As per claim 49:
The apparatus according to Claim 48, wherein the at least one memory and the computer program code are further configured to, with the processor, cause the apparatus to: 
wherein the determining whether the second consumer account is authorized to receive the incentive value further comprises: 
determining that the second consumer account was opened after the first incentive token was received by the second consumer device; and 
identifying the second consumer account as new.
(See Rawat Fig. 2b and ¶0059, “Thus, it can be seen that when a social contact consumes a coupon at a retailer, said social contact can opt to be a loyalty member with that retailer. The social contact may be awarded social coupons based on any transactional activity with the retailer in the near future, and said coupons can be further shared with additional social contacts, thus making the process repeatable, leading to an exponential increase in customer base for a retailer.” Rawat discloses the concept of determining if a consumer is a member.)
Although the combination of Rawat, D’Angelo, Muthugopalakrishnan, and Lindelsee discloses the above-enclosed invention, the combination fails to explicitly disclose the concept of authorizing a user based on being new.
However Liu as shown, which talks about incentive processing, teaches the concept of authorizing user redemption based on being new.
(See Liu ¶0061, “rules may be utilized to validate the coupon. For example, one rule may specify that coupons issued from a specific campaign may only be redeemed by users that belong to an identified group (e.g., power sellers, VIP buyers, etc.) on the network-based marketplace 12. Another rule may require that coupons issued from a specific campaign may only be redeemed by a first time user. For example, a user who had recently become a member of the network-based marketplace 12 (e.g., established an account in the last six months) may be deemed a first time user.” Liu teaches the concept of authorizing a user based on the user being new.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Liu with the combination of Rawat, D’Angelo, Muthugopalakrishnan, and Lindelsee. As shown, the combination discloses the concept of authorizing redemption of coupons based on particular rules and criteria. Liu further teaches the concept of the rules to include determining if the user is new. Liu teaches this concept to allow for coupon issuers to control and manage the particular coupons such that specific consumers are targeted to reach issuer goals (See Liu ¶0060-¶0062). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Liu to further allow for specific rules such that issuers can reach particular audiences and business goals.

Claim(s) 37, 44, 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rawat et al. (US 20120303435 A1) (hereafter Rawat), in view of D’Angelo et al. (US 20100211452 A1) (hereafter D’Angelo), in view of Muthugopalakrishnan et al. (US 20120066049 A1) (hereafter Muthugopalakrishnan), in view of Bird et al. (US 20070179885 A1) (hereafter Bird).
As per claim 37:
Although the combination of Rawat, D’Angelo, and Muthugopalakrishnan discloses the above-enclosed invention, the combination fails to explicitly disclose the concept of determining if the first and second user accounts are different.
However Bird as shown, which talks about electronic fund transfers, teaches the concept of determining if first and second users are different. 
The method of Claim 31, wherein determining that the second consumer device is different from the first consumer device is based on tracking device characteristics over the network, (See Bird claim 5, " The system of claim 4, wherein the determining of the second proxy ID comprises : determining a second unique user identifier (ID) corresponding to the recipient's phone number from a mapping of unique user IDs to phone numbers in the first customer database if recipient's phone number is stored within the first customer database, or a second customer database associated with and connected to another telephone application gateway server if recipient's phone number is not stored within the first customer database; and determining the second proxy ID from the second unique user ID from a mapping of unique user IDs to second proxy IDs in the first or second customer database.” Bird teaches the concept of determining a first and second user to be different using particular identifiers.)
wherein the tracking device characteristics over the network include at least one of internet protocol (IP) address or media access control (MAC) address. (See Muthugopalakrishnan ¶0071, “In an embodiment, account identifier 132 is a unique device identifier belonging to a mobile phone, tablet computer, personal digital assistant, flash drive, music player, camera, or other portable computing device. For example, the device identifier may be a MAC address, Bluetooth address, serial number, randomly assigned number, and so forth. User 135 may provide identifier 132 during a transaction by, for example, allowing the portable device to broadcast identifier 132 wirelessly to the retailer's checkout system, allowing the retailer to scan the device, or allowing the retailer to see or scan information displayed by the device. In an embodiment, identifier 132 does not necessarily correspond to device hardware, but may rather be provided by a software application executing on the device.” Muthugopalakrishnan teaches the concept of utilizing MAC address for identifying the user devices.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Bird with the combination of Rawat, D’Angelo, and Muthugopalakrishnan. As shown, the combination discloses the concept of enabling a first user to transferring coupons with a second user. Bird further teaches the concept of verifying the first and second accounts belong to different users. Bird teaches this concept to prevent fraud and ensures the transfer is not abused. Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Bird to further improve security and prevent fraudulent usage.
As per claim 44:
Although the combination of Rawat, D’Angelo, and Muthugopalakrishnan discloses the above-enclosed invention, the combination fails to explicitly disclose the concept of determining if the first and second user accounts are different.
However Bird as shown, which talks about electronic fund transfers, teaches the concept of determining if first and second users are different. 
The computer program product of Claim 38, wherein determining that the second consumer device is different from the first consumer device is based on tracking device characteristics over the network, (See Bird claim 5, " The system of claim 4, wherein the determining of the second proxy ID comprises : determining a second unique user identifier (ID) corresponding to the recipient's phone number from a mapping of unique user IDs to phone numbers in the first customer database if recipient's phone number is stored within the first customer database, or a second customer database associated with and connected to another telephone application gateway server if recipient's phone number is not stored within the first customer database; and determining the second proxy ID from the second unique user ID from a mapping of unique user IDs to second proxy IDs in the first or second customer database.” Bird teaches the concept of determining a first and second user to be different using particular identifiers.)
wherein the tracking device characteristics over the network include at least one of internet protocol (IP) address or media access control (MAC) address. (See Muthugopalakrishnan ¶0071, “In an embodiment, account identifier 132 is a unique device identifier belonging to a mobile phone, tablet computer, personal digital assistant, flash drive, music player, camera, or other portable computing device. For example, the device identifier may be a MAC address, Bluetooth address, serial number, randomly assigned number, and so forth. User 135 may provide identifier 132 during a transaction by, for example, allowing the portable device to broadcast identifier 132 wirelessly to the retailer's checkout system, allowing the retailer to scan the device, or allowing the retailer to see or scan information displayed by the device. In an embodiment, identifier 132 does not necessarily correspond to device hardware, but may rather be provided by a software application executing on the device.” Muthugopalakrishnan teaches the concept of utilizing MAC address for identifying the user devices.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Bird with the combination of Rawat, D’Angelo, and Muthugopalakrishnan. As shown, the combination discloses the concept of enabling a first user to transferring coupons with a second user. Bird further teaches the concept of verifying the first and second accounts belong to different users. Bird teaches this concept to prevent fraud and ensures the transfer is not abused. Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Bird to further improve security and prevent fraudulent usage.
As per claim 51:
Although the combination of Rawat, D’Angelo, and Muthugopalakrishnan discloses the above-enclosed invention, the combination fails to explicitly disclose the concept of determining if the first and second user accounts are different.
However Bird as shown, which talks about electronic fund transfers, teaches the concept of determining if first and second users are different. 
The apparatus according to Claim 45, wherein determining that the second consumer device is different from the first consumer device is based on tracking device characteristics over the network, (See Bird claim 5, " The system of claim 4, wherein the determining of the second proxy ID comprises : determining a second unique user identifier (ID) corresponding to the recipient's phone number from a mapping of unique user IDs to phone numbers in the first customer database if recipient's phone number is stored within the first customer database, or a second customer database associated with and connected to another telephone application gateway server if recipient's phone number is not stored within the first customer database; and determining the second proxy ID from the second unique user ID from a mapping of unique user IDs to second proxy IDs in the first or second customer database.” Bird teaches the concept of determining a first and second user to be different using particular identifiers.)
wherein the tracking device characteristics over the network include at least one of internet protocol (IP) address or media access control (MAC) address. (See Muthugopalakrishnan ¶0071, “In an embodiment, account identifier 132 is a unique device identifier belonging to a mobile phone, tablet computer, personal digital assistant, flash drive, music player, camera, or other portable computing device. For example, the device identifier may be a MAC address, Bluetooth address, serial number, randomly assigned number, and so forth. User 135 may provide identifier 132 during a transaction by, for example, allowing the portable device to broadcast identifier 132 wirelessly to the retailer's checkout system, allowing the retailer to scan the device, or allowing the retailer to see or scan information displayed by the device. In an embodiment, identifier 132 does not necessarily correspond to device hardware, but may rather be provided by a software application executing on the device.” Muthugopalakrishnan teaches the concept of utilizing MAC address for identifying the user devices.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Bird with the combination of Rawat, D’Angelo, and Muthugopalakrishnan. As shown, the combination discloses the concept of enabling a first user to transferring coupons with a second user. Bird further teaches the concept of verifying the first and second accounts belong to different users. Bird teaches this concept to prevent fraud and ensures the transfer is not abused. Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Bird to further improve security and prevent fraudulent usage.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Libenson et al. (US 20130024267 A1), which talks about electronic coupons including counting down/tracking redemptions.
Tennenhotlz et al. (US 20120158477 A1), which talks about social incentives including allowing for forwarding of promotions between multiple users including from a second to a third.
Masri (US 20110071895 A1), which talks about a loyalty and targeted advertising program including utilizing a counter for redemptions.
Slavin et al. (US 20070241189 A1), which talks about coupon sharing including a counter for tracking the number of times the coupon is shared.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598. The examiner can normally be reached Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ILANA SPAR can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT M CAO/Primary Examiner, Art Unit 3622